Exhibit 10.1

 

PROTO LABS, INC.

2012 LONG-TERM INCENTIVE PLAN

 

Performance Stock Unit Agreement

 

Proto Labs, Inc. (the “Company”), pursuant to its 2012 Long-Term Incentive Plan
(the “Plan”), hereby grants to you, the Participant named below, an award of
Performance Stock Unit (the “Units”). The terms and conditions of this
Performance Stock Unit Award (this “Award”) are set forth in this Performance
Stock Unit Agreement (the “Agreement”), consisting of this cover page, the Terms
and Conditions on the following pages and the attached Exhibit A, and in the
Plan document, a copy of which has been provided to you. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 

   

Name of Participant:

     

Target Number of Units:

     

Maximum Number of Units:

     

Grant Date:

     

Performance Period:

January 1, 20__ – December 31, 20__

   

Vesting Schedule:

The number of Units determined in accordance with Exhibit A to have been earned
as of the end of the Performance Period will vest* on the date the Company’s
Compensation Committee certifies such performance results, which shall be no
later than March 15, 20__ (the “Scheduled Vesting Date”)

   

Performance Goals:

See Exhibit A

    * Assumes your Service has been continuous from the Grant Date to the
vesting date.    

 

By signing or otherwise authenticating this cover page, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and the Company regarding this Award.

 

PARTICIPANT:    PROTO LABS, INC.            
                                                                   
By:                                                                       

Title:                                                                

                        

 

--------------------------------------------------------------------------------

 

 

Proto Labs, Inc.

2012 Long-Term Incentive Plan

Performance Stock Unit Agreement

 

Terms and Conditions

 

1.

Award of Performance Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions of this Agreement
and the Plan, of an award of Performance Stock Units in an amount initially
equal to the Target Number of Units specified on the cover page of this
Agreement. The number of Units that may actually be earned and become eligible
to vest pursuant to this Award can be between 0% and 150% of the Target Number
of Units, but may not under any circumstances exceed the Maximum Number of Units
specified on the cover page of this Agreement. Each Unit that is earned as a
result of the performance goals specified in Exhibit A to this Agreement having
been satisfied and which thereafter vests represents the right to receive one
Share of the Company’s common stock. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by the Company. This account will
be unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured contingent obligation of the Company.

 

2.

Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than a transfer upon your death in accordance with your will, by the laws of
descent and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. Following any such transfer, the Units
shall continue to be subject to the same terms and conditions that were
applicable to the Units immediately prior to their transfer. Any attempted
transfer in violation of this Section 2 shall be void and ineffective. The Units
and your right to receive Shares in settlement of any Units under this Agreement
shall be subject to forfeiture except to extent the Units have been earned and
thereafter vest as provided in Sections 4 and 5.

 

3.

No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a shareholder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with any Units granted
or earned pursuant to this Agreement unless and until Shares are issued to you
in settlement of earned and vested Units as provided in Section 6.

 

4.

Vesting and Forfeiture of Units. The Units shall vest at the earliest of the
following times and to the degree specified. For purposes of this Section 4, (i)
vesting of this Award will be suspended during any unpaid leave of absence, and
(ii) use of the terms “employment” and “employed” refers to providing Services
to the Company and its Affiliates in any Service Provider capacity.

 

 

(a)

Scheduled Vesting. The number of Units that have been earned during the
Performance Period, as determined by the Committee in accordance with Exhibit A,
will vest on the Scheduled Vesting Date, so long as your employment has been
continuous from the Grant Date to the Scheduled Vesting Date. For these
purposes, the “Scheduled Vesting Date” means the date the Committee certifies
(i) the degree to which the applicable performance goals for the Performance
Period have been satisfied, and (ii) the number of Units that have been earned
during the Performance Period as determined in accordance Exhibit A, which
certification shall occur no later than March 15 of the calendar year
immediately following the calendar year during which the Performance Period
ended.

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

Retirement. If your employment terminates by reason of your Retirement prior to
the Scheduled Vesting Date, then you will be entitled to have vest on the
Scheduled Vesting Date a pro rata portion of the Units that would otherwise have
been determined to have been earned during the Performance Period in accordance
with Exhibit A if you had remained continuously employed until the Scheduled
Vesting Date. The pro rata portion shall be determined by multiplying the number
of Units that would otherwise have been determined to have been earned by a
fraction whose numerator is the number of days during the Performance Period
prior to your employment termination date and whose denominator is one thousand
ninety-five (1,095). For these purposes, “Retirement” shall mean a termination
of your employment (other than a termination for Cause, by reason of death or
Disability, or that constitutes a Qualifying Termination as defined below) that
(i) occurs at least twelve (12) months after the Grant Date, (ii) occurs at or
after you reach the age of sixty (60) and have completed at least five (5) years
of continuous employment, and (iii) thereafter involves your cessation of
employment or business activity with or on behalf of any business entity for a
period of at least two years, provided that during this two-year period you may
engage in part-time employment or business activity of no more than fifteen (15)
hours per week, or employment by or business activity with civic, charitable or
religious entities, organizations or associations.

 

 

(c)

Disability. If your employment terminates by reason of your Disability prior to
the Scheduled Vesting Date, then you will be entitled to have vest on the
Scheduled Vesting Date a pro rata portion of the Units that would otherwise have
been determined to have been earned during the Performance Period in accordance
with Exhibit A if you had remained continuously employed until the Scheduled
Vesting Date. The pro rata portion shall be determined in the same manner as
provided in Section 4(b).

 

 

(d)

Death. If your employment terminates by reason of your death prior to the
Scheduled Vesting Date, then you will be entitled to have vest on the date your
employment terminates a pro rata portion of the Target Number of Units specified
on the cover page of this Agreement. The pro rata portion shall be determined in
the same manner as provided in Section 4(b).

 

 

(e)

Qualifying Termination. If your employment terminates prior to the Scheduled
Vesting Date at a time when you are party to a severance agreement with the
Company (including, for these purposes, an employment agreement with the Company
that contains severance provisions), and if such termination of employment
constitutes a “Qualifying Termination” as defined in the severance agreement
(which for these purposes includes your satisfying any conditions specified in
the severance agreement to the receipt of severance benefits thereunder), then
you will be entitled to have vest on the Scheduled Vesting Date a pro rata
portion of the Units that would otherwise have been determined to have been
earned during the Performance Period in accordance with Exhibit A if you had
remained continuously employed until the Scheduled Vesting Date. The pro rata
portion shall be determined in the same manner as provided in Section 4(b). You
acknowledge and agree that with respect to this Award only, the terms of this
Section 4(e) take precedence over and supersede the terms of your severance
agreement that address the accelerated vesting of equity awards in connection
with a Qualifying Termination that occurs outside of a “Transition Period” as
defined in the severance agreement.

 

3

--------------------------------------------------------------------------------

 

 

 

(f)

Change in Control. If a Change in Control occurs after the Grant Date but before
the Scheduled Vesting Date and your employment continues to the date of the
Change in Control, then the Performance Period will be truncated and will end as
of the end of the Company’s most recently completed fiscal year prior to the
date of the Change in Control. You will be entitled to have vest as of the date
of the Change in Control a pro rata portion of the Units that are determined to
have been earned based on actual performance against the performance goals
specified in Exhibit A over the truncated Performance Period. The pro rata
portion shall be determined by multiplying the number of Units that would
otherwise have been determined to have been earned by a fraction whose numerator
is the number of days during the full Performance Period prior to the date of
the Change in Control and whose denominator is one thousand ninety-five (1,095).
You acknowledge and agree that with respect to this Award only, the terms of
this Section 4(f) take precedence over and supersede the terms of your severance
agreement that address the accelerated vesting of equity awards in connection
with a Qualifying Termination that occurs during a “Transition Period” as
defined in the severance agreement.

 

 

(g)

Forfeiture of Unvested Units. To the extent any of Sections 4(a) through (f) is
applicable to this Award, any Units that do not vest on the applicable vesting
date as provided therein shall immediately be forfeited. If your employment
terminates prior to the Scheduled Vesting Date under circumstances other than as
set forth in Sections 4(b) through (f), all unvested Units shall immediately be
forfeited.

 

5.

Settlement of Units. As soon as practicable after any date on which Units vest,
but no later than March 15 of the year following the calendar year in which the
vesting date occurs, the Company shall cause to be issued to you (or your
beneficiary or personal representative) one Share in payment and settlement of
each vested Unit. The Company may withhold from the number of such Shares to be
delivered in settlement of the Units any Shares required for the payment of
withholding taxes as provided in Section 6 below. The Company will pay any
original issue or transfer taxes with respect to the issue and transfer of
Shares to you pursuant to this Agreement, and all fees and expenses incurred by
it in connection therewith. All Shares so issued will be fully paid and
nonassessable.

 

6.

Withholding Taxes. The Company shall have the right to (i) withhold from any
cash payment under the Plan or any other compensation owed to you an amount
sufficient to cover any required withholding taxes in connection with the
vesting and settlement of Units subject to this Award, and (ii) require you or
any other person receiving Shares under this Award to pay a cash amount
sufficient to cover any required withholding taxes before actual receipt of
those Shares. In lieu of all or any part of a cash payment from you as provided
above, you may elect to cover the required withholdings through a reduction in
the number of Shares delivered upon settlement of the Units or through a
delivery or tender to the Company of Shares already held by you, in each case
valued in the same manner as used in computing the withholding taxes under
applicable laws.

 

7.

Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement. Nothing in this
Agreement is intended to, or does, constitute a contract of employment between
you and the Company or any Affiliate.

 

4

--------------------------------------------------------------------------------

 

 

8.

Governing Plan Document. This Agreement and the Units are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

9.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

11.

Severability. If any term or provision in this Agreement shall be held to any
extent to be unlawful, void or unenforceable under any enactment or rule of law,
that term or provision shall, to that extent, be deemed not to be part of this
Agreement and the validity and enforceability of the remainder of this Agreement
shall not be affected.

 

12.

Compensation Recovery.

 

 

(a)

To the extent that any compensation paid or payable pursuant to this Agreement
is considered “incentive-based compensation” within the meaning and subject to
the requirements of Section 10D of the Exchange Act, such compensation shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or any committee thereof
in response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy.

 

 

(b)

Notwithstanding any other provision of this Agreement, if your employment
terminates by reason of Retirement and the Committee thereafter determines, in
its sole discretion, that you have failed to comply with the conditions set
forth in clause (iii) of Section 4(b) of this Agreement, then (i) you shall
immediately forfeit this Award to the extent that it is not yet vested, and
(ii) to the extent the Award has vested and been settled in Shares, the Company
shall have the right to (A) recover such Shares from you, or (B) if you have
sold or otherwise transferred such Shares, recover from you an amount in cash
equal to the Fair Market Value of such Shares as of the Scheduled Vesting Date.

 

By signing or otherwise authenticating the cover page of this Agreement, you
agree to all the terms and conditions described above and in the Plan document.

 

 

5